SANBORN, Circuit Judge
(dissenting).
Since the evidence shows that the appellant knowingly brought about the return of Dora Thomas from Minneapolis, Minnesota, to Fargo, North Dakota, for the purpose of prostitution, and therefore caused her to be transported in interstate commerce, I think the conviction of the appellant under section 2 of the White Slave Traffic Act should be sustained. The Supreme Court has held that under that section “transportation of a woman or girl whether with or without her consent, or causing or aiding it, or furthering it in any of the specified ways, are the acts pun*540ished, when done with a purpose which is immoral within the meaning of the law.” Gebardi v. United States, 287 U.S. 112, 118, 53 S.Ct. 35, 36, 77 L.Ed. 206, 84 A.L. R. 370. The language of section 2 of the Act should be given its full meaning, since that construction supports the policy and purposes of the enactment. Donnelley v. United States, 276 U.S. 505, 512, 48 S.Ct. 400, 72 L.Ed. 676; Wilson v. United States, 8 Cir., 77 F.2d 236, 239, 240.
The verb “cause” as used in section 2 is entitled to the meaning ascribed to it by the trial court. This is indicated by the decisions of this Court in Huffman v. United States, 8 Cir., 259 F. 35, 38, and Demolli v. United States, 144 F. 363, 366, 6 L.R.A.,N.S., 424, 7 Ann.Cas. 121; by the decision of the Circuit Court of Appeals of the Second Circuit in Reed v. United States, 2 Cir., 96 F.2d 785, 787, certiorari denied 305 U.S. 612, 59 S.Ct. 71, 83 L.Ed. 399; and by the ruling of the Supreme Court in United States v. Kenofskey, 243 U.S. 440, 443, 37 S.Ct. 438, 61 L.Ed. 836.
The fact that the evidence shows that what was done by the appellant was also an offense under section 3 of the Act, which section is “directed toward the persuasion, inducement, enticement, or coercion of the prohibited transportation, * * * ”, Gebardi v. United States, supra, page 119 of 287 U.S., page 36 of 53 S.Ct., 77 L.Ed. 206, 84 A.L.R. 370, I regard as having no substantial bearing on the question of appellant’s guilt under section 2 of the Act.
I think there is no conflict between Huffman v. United States, supra, 259 F. 35, and Roark v. United States, 8 Cir., 17 F.2d 570, 51 A.L.R. 870. Roark entered a plea of guilty to an indictment containing four counts. Two of the counts charged him with violating section 2 of the Act, and the other two counts charged him with violating section 3. Roark contended that, since the indictment showed that all of the counts were based upon one transportation of one woman, the indictment charged but one offense. We thought that a person could be guilty of causing a woman to be transported in violation of section 2 and also of inducing her to be transported in violation of section 3. We said (page 573 of 17 F.2d) : “It would not require the same evidence to prove that a person knowingly transported or caused to be transported a woman in interstate commerce, and to prove that he induced the woman to go in such commerce. The acts may be separate and distinct.” We therefore held that, for purposes of sentence, the four counts of the indictment charged two offenses, one under section 2, and the other under section 3. The opinion in the Roark case carries no implication that if a person causes the unlawful transportation of a woman by persuasion or the offering of inducements, he may not be convicted under section 2 of the Act. It seems to me that the proper inference to be drawn from that case is that such a person may be convicted under either or both sections. Compare Reed v. United States, supra, page 787 of 96 F.2d.
Sections 2 and 3 of the Act are obviously much alike and are aimed at the same evil. A violation of one section is frequently and perhaps usually a violation of the other. To my mind, that is an added reason why neither section should be given a restricted meaning or weakened in any way by construction. I think that the evidence in this case shows that the appellant violated both sections 2 and 3 of the Act. I have no doubt that her conviction under section 2 was proper.
The case of Mortensen v. United States, 322 U.S. 369, 64 S.Ct. 1037, has no application to this case. In the Mortensen case the Supreme Court held that there was no evidence that the transportation was for any immoral purpose (page 374 of 322 U. S., page 1040 of 64 S.Ct.). In the instant case the evidence shows that the transportation of Dora Thomas from Minneapolis to Fargo was for an immoral purpose.
I would affirm the judgment appealed from.